EXHIBIT 10.21
AVON PRODUCTS, INC.
2010 STOCK INCENTIVE PLAN
PERFORMANCE CONTINGENT
RESTRICTED STOCK UNIT AWARD AGREEMENT
1.Grant of Performance Contingent Restricted Stock Unit Award. Pursuant to the
provisions of its 2010 Stock Incentive Plan (the “Plan”), Avon Products, Inc.
(the “Company”) has awarded you (the “Grantee”) Performance Contingent
Restricted Stock Units (the “PRSUs”), representing the right to receive in the
future shares of Stock (the “Shares”) as set forth in the Grantee's grant
notification. These PRSUs are subject to the terms and conditions set forth
below, as well as those terms and conditions set forth in the Plan, all of which
are hereby incorporated by this reference. All capitalized terms used in this
Performance Contingent Restricted Stock Unit Award Agreement (this “Agreement”)
shall have the meaning set forth in the Plan unless otherwise defined herein.


2.Nature of PRSUs; Issuance of Shares. These PRSUs represent a right to receive
Shares on the Settlement Date (as defined below) but do not represent a current
interest in the Shares. If all the terms and conditions hereof and of the Plan
are met, then the Grantee shall be issued Shares on the Settlement Date. In lieu
of issuance of Shares, the Company reserves the right to instead make a cash
payment to the Grantee equal to the Fair Market Value of the Shares determined
as of the Settlement Date. The future value of the underlying Shares is unknown
and cannot be predicted with certainty. The Company is not liable for any
decrease of value of the Company's Shares.


3.Restrictions on Transfer of PRSUs. These PRSUs may not be sold, tendered,
assigned, transferred, pledged or otherwise encumbered.


4.Vesting of PRSUs; Voting; Dividends
(a)Subject to Section 5, vesting of the PRSUs shall occur on the date set forth
in the Grantee's grant notification (such date the “Vesting Date”), which is the
end of the relevant performance period, and settlement shall occur on the date
set forth in the Grantee's grant notification (such date the “Settlement Date”),
which is the “annual grant” settlement date, as specified by the Company.
Subject to Section 5, vesting and settlement are contingent upon: (i) the
Grantee being employed by the Company or any of its Subsidiaries on the Vesting
Date; and (ii) satisfaction by the Company of performance measures set forth in
the grant notification (the “Performance Measures”).


(b)The Grantee does not have the right to vote any of the Shares or the right to
receive dividends on them prior to the date such Shares are issued to the
Grantee pursuant to the terms hereof.





1

--------------------------------------------------------------------------------




2.Separation from Service
(a)Separation from Service by the Company without Cause. If the Grantee incurs
an involuntary Separation from Service by the Company (and/or, if applicable, by
any Subsidiary by whom the Grantee is employed) other than for Cause on or after
January 1 of the year following the date of grant (the “Grant Date”) and the
Grantee will not be eligible for Retirement at the end of the salary
continuation period for which the Grantee is eligible under a severance pay plan
of the Company or any of its Subsidiaries or some other agreement between the
Grantee and the Company or any of its Subsidiaries (as if the Grantee made any
available election under such plan or agreement to extend the salary
continuation period by the maximum period available to such Grantee), in either
case as in effect on the date hereof (disregarding any actual election made
under such plan or agreement), then, provided that the Company has satisfied the
Performance Measures as of the Vesting Date, a pro-rata portion of the PRSUs
referred to in Section 4(a) above shall become vested and the pro-rata number of
such Shares shall be issued to the Grantee on the Settlement Date. The number of
Shares that vest shall be determined by multiplying the full number of Shares
subject to the PRSUs by a fraction, which shall be the number of complete months
from the beginning of the performance period to which the Performance Measures
relate to the date of the Separation from Service (typically the last day of
active employment), divided by the number of months from the beginning of the
performance period to which the Performance Measures relate to the Vesting Date.


(b)Separation from Service due to Retirement. If the Grantee incurs a voluntary
Separation from Service due to Retirement on or after January 1 of the year
following the Grant Date, or the Grantee incurs an involuntary Separation from
Service by the Company (and/or, if applicable, by any Subsidiary by whom the
Grantee is employed) other than for Cause on or after January 1 of the year
following the Grant Date and the Grantee will be eligible for Retirement at the
end of the salary continuation period for which the Grantee is eligible under a
severance pay plan of the Company or any of its Subsidiaries or some other
agreement between the Grantee and the Company or any of its Subsidiaries (as if
the Grantee made any available election under such plan or agreement to extend
the salary continuation period by the maximum period available to such Grantee),
in either case as in effect on the date hereof (disregarding any actual election
made under such plan or agreement), then, provided that the Company has
satisfied the Performance Measures as of the Vesting Date, a pro-rata portion of
the PRSUs referred to in Section 4(a) above shall become vested and the pro-rata
number of such Shares shall be issued to the Grantee on the Settlement Date. The
number of Shares that vest shall be determined by multiplying the full number of
Shares subject to the PRSUs by a fraction, which shall be the number of complete
months from the beginning of the performance period to which the Performance
Measures relate to the date of Separation from Service, divided by the number of
months from the beginning of the performance period to which the Performance
Measures relate to the Vesting Date.


(c)(c)    Separation from Service due to Disability. If the Grantee incurs a
Separation from Service due to Disability, then, provided that the Company has
satisfied the Performance Measures as of the Vesting Date, a pro-rata portion of
the PRSUs referred to in Section 4(a) above shall become vested and the pro-rata
number of such Shares shall be issued to

2

--------------------------------------------------------------------------------




the Grantee on the Settlement Date. The number of Shares that vest shall be
determined by multiplying the full number of Shares subject to the PRSUs by a
fraction, which shall be the number of complete months from the beginning of the
performance period to which the Performance Measures relate to the date of
Separation from Service divided by the number of months from the beginning of
the performance period to which the Performance Measures relate to the Vesting
Date.


(d)Death. If the Grantee dies before otherwise incurring a Separation from
Service, then, provided that the Company has satisfied the Performance Measures
as of the Vesting Date, a pro-rata portion of the PRSUs referred to in Section
4(a) above shall become vested and the pro-rata number of such Shares shall be
issued to the Grantee on the Settlement Date. The number of Shares that vest
shall be determined by multiplying the full number of Shares subject to the
PRSUs by a fraction, which shall be the number of complete months from the
beginning of the performance period to which the Performance Measures relate to
the date of death, divided by the number of months from the beginning of the
performance period to which the Performance Measures relate to the Vesting Date.


(e)Separations from Service Causing Forfeiture. All PRSUs are forfeited if the
Grantee incurs a Separation from Service from the Company (and/or, if
applicable, from any Subsidiary by whom the Grantee is employed) under any of
the following conditions: (i) an involuntary Separation from Service by the
Company or any of its Subsidiaries for Cause prior to the Settlement Date;
(ii) an involuntary Separation from Service by the Company or any of its
Subsidiaries other than for Cause prior to January 1 of the year following the
Grant Date; (iii) a voluntary Separation from Service due to Retirement prior to
January 1 of the year following the Grant Date; or (iv) a voluntary Separation
from Service (excluding Retirement or Disability) at any time during the
performance period to which the Performance Measures relate.


(f)Six-Month Wait under Code Section 409A. To the extent that a PRSU payment is
a non-exempt amount payable under a “nonqualified deferred compensation plan”
(as defined in Code Section 409A) upon a Separation from Service (other than
death), if the Grantee is a “specified employee” (as that term is defined in
Code Section 409A and pursuant to procedures established by the Company) on the
Grantee's Separation from Service, then any Shares (or cash in lieu thereof if
the PRSUs are to be settled in cash) payable pursuant to the PRSU on account of
the Separation from Service (other than death) will not be paid to the Grantee
during the six-month period immediately following such Separation from Service.
Instead, any Shares (or cash in lieu thereof if the PRSUs are to be settled in
cash) that would have been payable to the Grantee on account of the Grantee's
Separation from Service shall be paid on the first day of the seventh month
following the Grantee's Separation from Service but not earlier than the
Settlement Date.


(g)(g)    Change in Control. Notwithstanding any other provision of this
Agreement, in the event of a Change in Control, the vesting and payment of PRSUs
shall be governed by the provisions of the Plan regarding a Change in Control,
which are incorporated herein by reference.

3

--------------------------------------------------------------------------------




(h)Paid or Unpaid Leave of Absence or Change in Subsidiary Status for Subsidiary
Employing Grantee. For purposes of determining the vesting of PRSUs under this
Agreement, a paid or unpaid leave of absence of the Grantee shall not constitute
a Separation from Service of the Grantee, except to the extent that such leave
of absence constitutes a “separation from service” (as defined in Code Section
409A). During a paid or unpaid leave of absence, until a “separation from
service” occurs, the PRSUs shall continue to vest as set forth in this Agreement
and the grant notification referred to in Section 4(a) of this Agreement. For
purposes of determining the vesting of PRSUs under this Agreement, the Grantee's
employment by a Subsidiary shall be considered a Separation from Service on the
date on which such Subsidiary ceases to be a Subsidiary, provided that, in such
event, any issuance of Shares to the Grantee pursuant to this Section 5 shall be
made on the Settlement Date.


3.Non-Competition/Non-Solicitation/Non-Disclosure
The Grantee agrees that, during the Grantee's employment, beginning on the Grant
Date, and continuing for a period of one year after the Grantee's Separation
from Service with the Company (and, if applicable, a Subsidiary) for any reason
whatsoever (including Retirement or Disability), he or she shall not, without
the prior written consent of the Committee, engage in either of the following
activities:
(a)the Grantee shall not directly or indirectly engage or otherwise participate
in any business which is competitive with any significant business of the
Company or any Subsidiary, including without limitation, the Grantee's
acceptance of employment with, entrance into a consulting or advisory
arrangement with, rendering services to or otherwise facilitating the business
of Amway Corp./Alticor Inc., Beiersdorf (Nivea), De Millus S.A., Ebel
Int'l/Belcorp Corp., Faberlic, Forever Living Products LLC USA, Gryphon
Development/Limited Brands Inc., Herbalife Ltd., Hermès, Lady Racine/LR Health &
Beauty Systems GmbH, L'Oréal Group/Cosmair Inc., Mary Kay Inc., Mistine/Better
Way (Thailand) Co. Ltd., Natura Cosmetics S.A., Neways Int'l, NuSkin Enterprises
Inc., O Boticário, Oriflame Cosmetics S.A., Reckitt Benckiser PLC, Revlon Inc.,
Sara Lee Corporation, Shaklee Corp., The Body Shop Int'l PLC, The Estée Lauder
Companies Inc., The Procter & Gamble Company, Tupperware Corp., Unilever Group
(N.V. and PLC), Virgin Vie, Virgin Ware, Vorwerk & Co. KG/Jafra Worldwide
Holdings (Lux) S.à.R.L. Inc., Yanbal Int'l (Yanbal, Unique), or any of their
affiliates; and


(b)the Grantee shall not solicit or aid in the solicitation of any employees of
the Company or any Subsidiary to leave their employment.


In addition, the Grantee shall not, unless compelled pursuant to an order of a
court or other body having jurisdiction over such matter, communicate or divulge
any secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by the Grantee during his or her employment by
the Company or a Subsidiary and which is not otherwise publicly known (other
than by reason of an unauthorized act by the Grantee), to anyone other than the
Company and those designated by it.

4

--------------------------------------------------------------------------------




In the event the Company determines that the Grantee has breached any term of
this Section 6 or any non-disclosure, non-compete or non-solicitation covenant
set forth in his or her severance agreement, employment contract or any Company
policy, in addition to any other remedies the Company may have available to it,
unless otherwise determined by the Committee: (i) all unvested PRSUs granted
hereunder shall be forfeited; (ii) all vested but not yet settled PRSUs
hereunder shall be forfeited; (iii) if Shares have been issued to the Grantee in
respect of vested PRSUs hereunder, then the Grantee shall forfeit all such
Shares so issued to the Grantee hereunder; and (iv) if cash has been paid to the
Grantee in lieu of Shares in respect of vested PRSUs hereunder, the Grantee
shall pay to the Company all such cash so paid in lieu of Shares to the Grantee
hereunder; provided, however, that if the Grantee no longer holds Shares issued
to the Grantee hereunder, the Grantee shall pay to the Company in cash the Fair
Market Value of any such Shares on the date such Shares were issued to the
Grantee hereunder.
7.Compensation Recoupment Policy. For those Grantees who are subject to the
Company's Compensation Recoupment Policy, the PRSUs and the Shares issued (or
the cash payment if the Company elected, instead of Shares, to make a cash
payment equal to the Fair Market of the Shares determined as of the Settlement
Date) to the Grantee in respect of vested PRSUs hereunder are subject to the
Company's Compensation Recoupment Policy, as it is amended from time to time.


8.Service Acknowledgements
The Grantee acknowledges and agrees as follows:
a.The execution and delivery of this Agreement and the granting of the PRSUs
hereunder shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company or any of its Subsidiaries to
employ the Grantee for any specific period.


b.The award of the PRSUs hereunder does not entitle the Grantee to any benefit
other than that specifically granted under this Agreement and under the Plan,
nor to any future grants or other benefits under the Plan or any similar plan.
Any benefits granted under this Agreement and under the Plan are not part of the
Grantee's ordinary or expected compensation, and shall not be considered as part
of such compensation in the event of severance, redundancy or resignation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end-of-service payments,
bonuses, long-service awards, pension, welfare or retirement benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any of its Subsidiaries. The
Grantee understands and accepts that the benefits granted under the Plan are
entirely at the grace and discretion of the Company and that the Company retains
the right to amend or terminate the Plan, and/or the Grantee's participation
therein, at any time, at the Company's sole discretion and without notice.


(c)    Nothing in this Agreement shall confer upon the Grantee any right to
continue in the service of the Company or a Subsidiary or interfere in any way
with any right of the

5

--------------------------------------------------------------------------------




Company or a Subsidiary to terminate the employment of the Grantee at any time,
subject to applicable law.
(d)    The Grantee is voluntarily participating in the Plan.
(e)    The grant of PRSUs will not be interpreted to form an employment contract
with the Company or any of its Subsidiaries.
(f)    Neither the Company nor any Subsidiary is providing any tax, legal or
financial advice or making any recommendations regarding the Grantee's
participation in the Plan or the Grantee's acquisition or sale of the Shares.
(h)    In consideration of the grant of the PRSUs, no claim or entitlement to
compensation or damages arises from termination of the PRSUs or diminution in
value of the PRSUs or Shares acquired upon settlement of the PRSUs and the
Grantee irrevocably releases the Company and its Subsidiaries from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen then, by accepting the
PRSUs, the Grantee shall be deemed irrevocably to have waived the Grantee's
entitlement to pursue such a claim.
9.Application of Laws. The granting of these PRSUs and the delivery of Shares
hereunder shall be subject to all applicable laws, rules and regulations.


10.    Taxes. By accepting this grant, the Grantee hereby irrevocably elects to
satisfy any taxes and social contribution withholding required to be withheld by
the Company or any of its Subsidiaries on the date of grant or vesting of the
PRSUs or delivery of any Shares hereunder or on any earlier date on which such
taxes or social insurance contribution withholding may be due (“Tax Liability”)
by authorizing the Company and any of its Subsidiaries to withhold a sufficient
number of Shares or cash in lieu thereof from the PRSUs or the Grantee's wages
or other compensation to fully satisfy the Tax Liability. Furthermore, the
Grantee agrees to pay the Company or any of its Subsidiaries any amount of the
Tax Liability that cannot be satisfied through one of the foregoing methods.
Notwithstanding the preceding sentence, if, on the applicable Settlement Date or
on any earlier date on which such Tax Liability may be due, the delivery of
Shares is not made because of Code Section 409A requirements or because the
Grantee elects pursuant to the Company's Deferred Compensation Plan to defer the
delivery of any Shares payable hereunder or for some other reason, the Grantee
hereby irrevocably elects to satisfy the Tax Liability due on the applicable
Settlement Date or on any earlier date on which such taxes may be due with
respect to such Shares for which delivery is being deferred by delivering cash
to the Company in an amount sufficient to fully satisfy the Tax Liability.
The Grantee acknowledges and agrees that the ultimate responsibility for the Tax
Liability is and remains with the Grantee. The Grantee further acknowledges
that: (a) the Company and its Subsidiaries make no representations or
undertakings regarding the Tax

6

--------------------------------------------------------------------------------




Liability or the receipt of any dividends; (b) the Company and its Subsidiaries
do not commit to structure the terms of the grant or any other aspect of the
PRSUs to reduce or eliminate the Tax Liability; and (c) the Grantee should
consult a tax adviser regarding the Tax Liability.
10.Code Section 162(m) and 409A. To the extent that the PRSUs are intended to
qualify as “performance-based compensation” within the meaning of Code Section
162(m) or to the extent the PRSUs are subject to Code Section 409A, any
provision, application or interpretation of this PRSU that is inconsistent with
such Code Sections shall be disregarded with respect to such PRSU, as
applicable. In no event shall the Company, any of its affiliates, any of its
agents, or any member of the Board have any liability for any taxes imposed in
connection with a failure of the Plan to comply with Code Section 409A.


11.Acknowledgement. The Company and its Subsidiaries and the Grantee agree that
the PRSUs are granted under and governed by the Grantee's grant notification,
this Agreement and by the provisions of the Plan (incorporated herein by
reference). The Grantee: (a) acknowledges that the Grantee has carefully read
and is familiar with each of the provisions of the foregoing documents; and
(b) hereby accepts the PRSUs subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Grantee's grant
notification.


12.Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and its Subsidiaries and the
Grantee with all applicable laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company's Shares may be listed or quoted at the time of such issuance or
transfer.


13.Electronic Delivery. The Company or any of its Subsidiaries may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.


[Signatures on Next Page]





7

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Grant Date.
When the Grantee accepts the Grant, the Grantee and the Company and its
Subsidiaries are agreeing that the PRSUs are granted under and governed by the
terms and conditions of the Plan, the Grantee's grant notification and this
Agreement. The Grantee has reviewed the Plan, the Grantee's grant notification
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to accepting this Agreement, and fully understands all
provisions of the Plan, the Grantee's grant notification and this Agreement. The
Grantee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee upon any questions relating to the Plan, the
Grantee's grant notification and this Agreement. The Grantee further agrees to
notify the Company upon any change in Grantee's residence address.
AVON PRODUCTS, INC.
GRANTEE
_____________________________________
_____________________________________
Andrea Jung
Chief Executive Officer
Name:




8